Richard Parker of Boston plantiff ags* Cap* Francis Champeroone Abraham Corbett & Cap* Walter Barefoot Defend*3 in an Action of Debt due by bond to the sume of one hundred & fowre score pounds & due Damages for non payment according to Attachm* Dat the 30th of Sep* 1671 . . . the Jurie . . . found for the pi* the forfeiture of the bond & costs of Court & on ye Request of the defend* ye Court chancired1 it to one hundred pounds in spetie according to bond ye Debt beeing ninety pounds
Execucion Issued 15th of 9br 1671

 The earliest example of the verb “chancer” in the New English Dictionary is dated 1798. See earlier examples in the Nation, lxxiv. 12 (N. Y., 1901).